              So Ordered.

Dated: August 25th, 2021


      1
      2
      3
      4
      5
      6
      7
      8
      9
     10
     11
     12
     13
                           UNITED STATES BANKRUPTCY COURT
     14
                           EASTERN DISTRICT OF WASHINGTON
     15
     16
     17    IN RE:
     18
     19    GORDON BROTHERS CELLARS,                   Case No. 20-02038-WLH11
     20    INC.,
     21
     22
                             Debtor.
     23
           KAMIAK VINEYARDS INC.,                     Case No. 20-02003-WLH11
     24
     25                      Debtor.
     26
     27    JEFF & VICKI GORDON, husband               Case No. 20-02164-WLH11
     28    and wife,
     29                                               FINDINGS OF FACT &
     30
                             Debtors.                 CONCLUSIONS OF LAW RE:
                                                      CHAPTER 11 PLAN
     31
     32
     33
     34
                                                                           411 North 2nd St.
           FINDINGS OF FACT &                                     Yakima, Washington, 98901
           CONCLUSIONS OF LAW                   -1-                          (509) 248-4282


          20-02164-WLH11    Doc 46   Filed 08/25/21    Entered 08/25/21 14:44:50    Pg 1 of 9
 1    THIS IDENTICAL ORDER IS BEING FILED IN THE CASE OF EACH
 2               OF THE ABOVE CAPTIONED DEBTORS
 3
 4
            This matter came on for hearing on August 20, 2021 on the request of
 5
      Gordon Brothers Cellars, Inc., Kamiak Vineyards, LLC and Jeff & Vicki
 6
 7    Gordon (collectively the “Debtors”) for confirmation of the Debtors’
 8
 9    proposed Subchapter V Joint Plan of Reorganization (“Plan”) [Case No. 20-
10
11    02038-WLH11, Docket No. 169]. The court has considered the Declaration of
12
      Jeff Gordon as well as any testimony elicited or proffered without objection at
13
14
      the confirmation hearing. Any objections to confirmation have been resolved
15
16    or withdrawn. Based upon the evidence, the court hereby finds and concludes
17
18    as follows:
19
20          1.      The Debtors filed their 2nd Amended Plan of Reorganization on
21
      July 21, 2021 [Case No. 20-02038-WLH11, Docket No. 169] (“Plan”).
22
23
            2.      The Plan meets the requirements of 11 U.S.C. § 1190.
24
25    Specifically, the Plan contains a brief history of the business operations of the
26
27    Debtors, a liquidation analysis, and projections with respect to the Debtors’
28
29    ability to make plan payments. The Plan provides for the submission of the
30
31
32
33
34
                                                                      411 North 2nd St.
      FINDINGS OF FACT &                                     Yakima, Washington, 98901
      CONCLUSIONS OF LAW                    -2-                         (509) 248-4282


     20-02164-WLH11     Doc 46   Filed 08/25/21   Entered 08/25/21 14:44:50    Pg 2 of 9
 1    Debtors’ future income to make plan payments and as required to implement
 2
 3    the Plan.
 4
            3.     The Debtors gave proper notice of their Plan and the hearing on
 5
 6
      confirmation of the Plan to creditors and parties in interest as required by
 7
 8    FRBP 2002, LBR 2002-1 and LBR 3018-1 as well as other applicable
 9
10    provisions of the Bankruptcy Code and Federal Rules of Bankruptcy
11
12
      Procedure. Proof of service of such notice has been filed with the court (Case
13
      No. 20-02038-WLH11, Docket No. 170).
14
15          4.     The confirmation hearing was held by telephone conference on
16
17    August 20, 2021.
18
19          5.     The following classes of claims are impaired under the Plan:
20
21
            Class 3:            Secured Claims of Bank of Eastern Washington
            Class 4:            Secured Claims of Equitable Financial Life Ins. Co.
22
            Class 9:            Claims of GBC & Kamiak Unsecured Creditors
23
            Class 10:           Claims of Individual Unsecured Creditors
24          Class 11 & 12:      Insider Claims
25
26          6.     The Plan lists the Claim of Farm Credit Leasing (Class 5) as
27
28    impaired under the Plan. In fact, the treatment given the Class 5 Claim under
29
30
      the Plan renders the Class 5 Claim unimpaired pursuant to 11 U.S.C. § 1124,
31
      as Farm Credit Leasing’s rights under its pre-petition loan documents remain
32
33
34
                                                                      411 North 2nd St.
      FINDINGS OF FACT &                                     Yakima, Washington, 98901
      CONCLUSIONS OF LAW                    -3-                         (509) 248-4282


     20-02164-WLH11    Doc 46    Filed 08/25/21   Entered 08/25/21 14:44:50    Pg 3 of 9
 1    unaltered by the Plan. The Plan is deemed modified to indicate that the Class
 2
 3    5 Claim is unimpaired.
 4
            7.    The Plan lists the Class 7 Claim of Quicken Loans as unimpaired.
 5
 6
      The Debtors have entered into a stipulation with Quicken Loans to clarify the
 7
 8    treatment to be afforded to Quicken Loans.           Pursuant to the Plan and
 9
10    stipulation, the Class 7 Claim of Quicken Loans remains unimpaired.
11
12
            8.    The Plan lists the Class 8 Claim of the Internal Revenue Service
13
      as impaired. At the confirmation hearing, the Debtors orally moved, and the
14
15    court granted, a motion to amend the treatment provided the Class 8 Claim.
16
17    The Debtors’ oral motion was to amend the Plan (paragraph 2.8(c)) to provide
18
19    the following treatment for the IRS:
20
21
                  The Class 8 Claim shall be paid in cash in full within ten
                  (10) days of the earlier of: (a) the passing of the deadline
22
                  by which the Debtor is authorized to object to claims –
23
                  with no objection to the Class 8 Claim being filed; or (b)
24                entry of an order allowing the Class 8 Claim. The IRS
25                shall retain all of its non-bankruptcy rights and remedies
26                to collect the Class 8 Claim if it is not paid according to
27                the terms of the Plan.
28
29    The IRS is receiving treatment permitted by 11 U.S.C. § 1129(a)(9)(C). The
30
      IRS Claim, to the extent that the IRS is determined to have a claim, will be
31
32
33
34
                                                                       411 North 2nd St.
      FINDINGS OF FACT &                                      Yakima, Washington, 98901
      CONCLUSIONS OF LAW                     -4-                         (509) 248-4282


     20-02164-WLH11    Doc 46   Filed 08/25/21     Entered 08/25/21 14:44:50    Pg 4 of 9
 1    paid in a manner more favorable than the claims of Class 9 or Class 10
 2
 3    unsecured creditors with interest at the statutory rate. With the modified
 4
      treatment proposed by the Debtors, the Class 8 Claim is unimpaired and
 5
 6
      paragraph 2.8(d) of the Plan is deemed modified accordingly.
 7
 8          9.    The Debtors have filed a report of balloting [Case No. 20-02038-
 9
10    WLH11, Docket No. 175]. The Report of Balloting indicates that all ballots
11
12
      cast by Classes 3, 4, 9 and 10 accepted the Plan. No ballots were received
13
      rejecting the Plan. The Debtors have indicated that no ballots other than those
14
15    identified in the Report of Balloting have been received by the Debtors.
16
17          10.   Any payment made or to be made by the Debtors for services or
18
19    for costs and expenses in or in connection with these cases, or in connection
20
21
      with the Plan and incident to the cases, has been approved by, or is subject to
22
      the approval of, the court as reasonable.           Any and all payments for
23
24    professional services, including authorization required by 11 U.S.C. §§ 327
25
26    and 330 remain subject to bankruptcy court approval notwithstanding
27
28    confirmation of the Plan.
29
30
            11.   Jeff Gordon & Vicki Gordon are the sole owners of Gordon
31
      Brothers Cellars and Kamiak Vineyards. Marc Nelson & Katie Nelson, the
32
33
34
                                                                       411 North 2nd St.
      FINDINGS OF FACT &                                      Yakima, Washington, 98901
      CONCLUSIONS OF LAW                     -5-                         (509) 248-4282


     20-02164-WLH11    Doc 46     Filed 08/25/21   Entered 08/25/21 14:44:50    Pg 5 of 9
 1    daughter and son-in-law of Jeff & Vicki Gordon, participate in the
 2
 3    management of the Debtors. As disclosed in the notices of intent to pay
 4
      insider compensation filed with the court, the Gordons and Nelsons have
 5
 6
      continued to draw a salary for their services during the course of the cases.
 7
 8    The Gordons and Nelsons will continue to operate and manage the Debtors
 9
10    under the Plan and may continue to receive compensation as disclosed by
11
12
      Section 3.4 of the Plan.
13
            12.    The Plan is a one hundred percent (100%) payment plan which
14
15    will make payments to creditors in full. By definition the Plan will thus pay
16
17    creditors at least as much as they would receive in a liquidation, as required by
18
19    11 U.S.C. § 1129(a)(7). In addition, the Debtors are devoting all of their
20
21
      projected disposable income to their creditors over the term of the Plan. All
22
      Class 9 & 10 creditors voting on the Plan accepted the Plan.
23
24          13.    No government regulatory commission or agency is required to
25
26    approve the Plan or the terms of the Plan.
27
28          14.    The Plan satisfies the requirements of 11 U.S.C. § 1129(a)(7) in
29
30
      that each holder of a claim or interest has accepted the Plan or will receive or
31
      retain under the Plan property of a value, as of the effective date of the Plan,
32
33
34
                                                                       411 North 2nd St.
      FINDINGS OF FACT &                                      Yakima, Washington, 98901
      CONCLUSIONS OF LAW                    -6-                          (509) 248-4282


     20-02164-WLH11    Doc 46    Filed 08/25/21    Entered 08/25/21 14:44:50    Pg 6 of 9
 1    that is not less than the amount that such holder would receive or retain if the
 2
 3    Debtors were liquidated under chapter 7 of the Bankruptcy Code on such date.
 4
            15.    No 11 U.S.C. §1111(b) elections have been made by any secured
 5
 6
      creditor.
 7
 8          16.    Class 1 & 2 are unimpaired under the Plan and not entitled to
 9
10    vote. Class 11, 12 & 13 represent insider claims and are not voting classes
11
12
      under the Plan.
13
            17.    Administrative priority claims described by 11 U.S.C. § 503(b)
14
15    and § 507(a)(2) are provided for as required by 11 U.S.C. § 1129(a)(9).
16
17          18.    Each impaired class under the Plan either: (a) has accepted the
18
19    Plan – Classes 3, 4, 9 & 10; or (b) is not actually impaired – Class 5 & 8. As a
20
21
      result, the Plan is confirmed as a consensual plan pursuant to 11 U.S.C.
22
      § 1191(a).
23
24          19.    The Plan has been accepted in writing by at least one non-insider
25
26    class of impaired creditors as required by 11 U.S.C. § 1129(a)(10).           The
27
28    provisions of Chapter 11, Title 11 of the United States Code have been
29
30
      complied with and the Plan complies with all provisions of Title 11 of the
31
      United States Code as well as other applicable law.
32
33
34
                                                                      411 North 2nd St.
      FINDINGS OF FACT &                                     Yakima, Washington, 98901
      CONCLUSIONS OF LAW                    -7-                         (509) 248-4282


     20-02164-WLH11     Doc 46   Filed 08/25/21   Entered 08/25/21 14:44:50    Pg 7 of 9
 1           20.    Confirmation of the Plan is not likely to be followed by
 2
 3    liquidation or the need for further financial reorganization of the Debtors,
 4
      except to the extent such liquidation or reorganization is proposed in the Plan.
 5
 6
             21.    None of the Debtors owe a child support or domestic support
 7
 8    obligation.
 9
10           22.    Other than as provided for by the Plan, there are no priority
11
12
      claims against the Debtors pursuant to 11 U.S.C. § 507.
13
             23.    The Debtors do not owe the bankruptcy court any fees.
14
15           24.    The Debtors are not paying retiree benefits; therefore, no retiree
16
17    benefits will be affected by the Plan.
18
19           25.    The Plan, with the amendments set forth in the Order Confirming
20
21
      Plan, should be confirmed. The provisions of chapter 11 have been complied
22
      with, and the Plan has been proposed in good faith and not by any means
23
24    forbidden by law.
25
26           26.    The requirements for confirmation of the Plan imposed by the
27
28    Bankruptcy Code, Federal Rules of Bankruptcy Procedure, and any other
29
30
      applicable law, including the requirements of 11 U.S.C. § 1129, have been
31
      met.
32
33
34
                                                                         411 North 2nd St.
      FINDINGS OF FACT &                                        Yakima, Washington, 98901
      CONCLUSIONS OF LAW                       -8-                         (509) 248-4282


     20-02164-WLH11     Doc 46   Filed 08/25/21      Entered 08/25/21 14:44:50    Pg 8 of 9
 1            27.     The Effective Date of the Plan will be the first business day
 2
 3    following the date on which the confirmation order becomes a final non-
 4
      appealable order. The Debtors are authorized and directed to begin
 5
 6
      consummation of the Plan on the Effective Date, including the execution of
 7
 8    any documents contemplated, required or allowed by the Plan.
 9
10
                      /        /    /    End of Order        /       /      /
11
12
13
14    Presented By:
15
16          /s/ Roger W. Bailey
17    ROGER W. BAILEY (WSBA 26121)
18    Bailey & Busey PLLC
19
      Counsel for Gordon Brothers Cellars
20
21
            /s/ John O’Leary
22    John O’Leary (WSBA 33004)
23    Gravis Law
24    Counsel for Kamiak Vineyards, LLC
25
26
27          /s/ Donald A. Boyd
      James P. Hurley (WSBA 17376)
28
      Hummer Boyd PLLC
29
      Counsel for Jeff & Vicki Gordon
30
31    *changes made by court
32
33
34
                                                                          411 North 2nd St.
      FINDINGS OF FACT &                                         Yakima, Washington, 98901
      CONCLUSIONS OF LAW                       -9-                          (509) 248-4282


     20-02164-WLH11        Doc 46   Filed 08/25/21   Entered 08/25/21 14:44:50     Pg 9 of 9
